UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6601



JOHN E. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE; RALPH S. BEARDSLEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-97-451-0-17BD)


Submitted:   June 18, 1998                    Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Williams, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and the magistrate judge’s

order denying Appellant’s motion for appointment of counsel and

stay pending discovery. We have reviewed the record, the district

court’s opinion accepting the magistrate judge’s recommendation,

and the magistrate judge’s order denying the motions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Williams v. Catoe, No. CA-97-451-0-17BD (D.S.C.

Mar. 31, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2